Case 1:20-cv-22942-KMM Document 10-2 Entered on FLSD Docket 07/31/2020 Page 1 of 52




                        EXHIBIT 14
Case 1:20-cv-22942-KMM Document 10-2 Entered on FLSD Docket 07/31/2020 Page 2 of 52



 Christina McLaughlin Complaint Regarding FIU College of Law

   Elijah, Iris <Iris.Elijah@flbog.edu>
   Wed 12/6/2017 1:41 PM


 To:Diana   McLaughlin <dianamclaughlin@dianamclaughlin.com>;

 Cc:Shirley,   Vikki <Vikki.Shirley@flbog.edu>;



 Good afternoon Ms. McLaughlin:

   I am in receipt of Christina McLaughlin’s complaint regarding the Florida International University College of
 Law. In Ms. McLaughlin’s complaint she requests that all correspondence regarding this matter be made to you.
 Due to state and federal privacy laws, I cannot discuss this matter with you unless Ms. McLaughlin completes a
 Federal Educational Rights and Privacy Act (FERPA) Release Form reflecting her desire for information to be
 shared with you and the Board of Governors. You may access the FERPA Release Form at
 https://onestop.fiu.edu/_assets/docs/registrar/FERPA.pdf. Once. Ms. McLaughlin has completed the form, the
 form and all required documentation may be returned to me.

   If you have any questions or concerns, please do not hesitate to contact me.

 Iris A. Elijah
 Assistant General Counsel

 State University System of Florida
 Board of Governors
 325 West Gaines Street, Suite 1614
 Tallahassee, Florida 32399
 (850) 245-0467 | Fax (850) 245-9685
 iris.elijah@flbog.edu | www.flbog.edu
Case 1:20-cv-22942-KMM Document 10-2 Entered on FLSD Docket 07/31/2020 Page 3 of 52




                        EXHIBIT 15
Case 1:20-cv-22942-KMM Document 10-2 Entered on FLSD Docket 07/31/2020 Page 4 of 52




                                Law
     Search …                                  SEARCH

     Directory my.FIU.edu Directions Give



     FIU Law Alumna Iris A. Elijah ’11, becomes first
     African-American Attorney in history of the
     State University System of Florida’s Board of
     Governors.
        June 13, 2017       Alumni News, In the News, Top Stories


                                             College of Law alumna Iris A. Elijah ’11 recently became the first
                                             African-American attorney in the history of the State University
                                             System of Florida’s Board of Governors. Ms. Elijah, assistant general
                                             counsel to the Board, is also the youngest attorney in the Board’s
                                             history.


                                             Ms. Elijah serves on the Florida Bar’s Leadership Academy standing
                                             committee, Young Lawyers Division Board of Governors, Big Bend
                                             Cares Board of Directors and Second Judicial Circuit’s
                                             Professionalism Panel. She is also the Chair of the Young Lawyers
                                             committee for the Florida Association of Women Lawyers.


                                             “The State University System of Florida has the brightest and most
                                             innovative students and I want to ensure they have the tools
                                             necessary to succeed during matriculation and after graduation,”
     said Elijah.


     Before joining the Board of Governors, she worked as Assistant General Counsel for Florida A&M University
     and as an Attorney Fellow in FIU’s Office of the General Counsel.


     Ms. Elijah attributes her career path to her participation in the FIU Office of the General Counsel’s Summer
     Internship Program and Attorney Fellowship Program. “FIU College of Law emphasizes the importance of
     practical experience. Experiential learning is essential to developing an excellent lawyer, and the
     opportunities for experiential learning are abundant in the Miami-Dade community and the College of Law,”
     said Elijah. “The experience and relationships I developed in higher education law while serving in FIU’s
     Office of the General Counsel are unparalleled and an excellent foundation to serving the State University
     System of Florida.”
Case 1:20-cv-22942-KMM Document 10-2 Entered on FLSD Docket 07/31/2020 Page 5 of 52


     Ms. Elijah earned a Bachelor’s degree in Economics as well as Africana Studies from the University of South
     Florida. She was named the University of South Florida 2017 Outstanding Young Alumna, Tallahassee
     Network of Young Professionals 2017 Golden A.C.E Award and received Tallahassee Women Lawyer’s 2014
     Community Engagement Award.
Case 1:20-cv-22942-KMM Document 10-2 Entered on FLSD Docket 07/31/2020 Page 6 of 52




                        EXHIBIT 16
Case 1:20-cv-22942-KMM Document 10-2 Entered on FLSD Docket 07/31/2020 Page 7 of 52



                                                                   Diana M.D.
   2336 Immokalee Road
   Naples, FL 34110

                                                               McLaughlin M.B.A.
   Phone: 239.229.8481
   Fax: 239.449.3397
   Email: drdiana@dianamclaughlin.com                                                      Esq.
                                                                    Medicine • Business • Law
   December 11, 2017


   DELIVERED VIA EMAIL TO Iris.Elijah@flbog.edu, Vikki.Shirley@flbog.edu,
   AND VIA FAX TO (850) 245-9685.

   Vikki Shirley
   General Counsel
   State University System of Florida
   Board of Governors
   325 West Gaines Street, Suite 1614
   Tallahassee, Florida 32399

           Re: Christina M. McLaughlin v. Florida International University

           Dear Ms. Shirley,

                   It has come to my attention that Ms. Iris Elijah currently appears on the Florida
   International University website. She is not merely mentioned or listed but is highlighted in an
   “Alumni News” article as an “In the News, Top Story” dated June 13, 2017. The article goes on
   to state that Ms. Elijah is not only an FIU Law graduate but that she worked as “Attorney Fellow
   in FIU’s Office of the General Counsel.” Ms. Elijah is quoted as stating that the “relationships”
   formed at the FIU’s Office of General Counsel was fundamental to her role on the Board of
   Governors. Please, see attached copy of web article.

                   My client, Christina, asserts that this article, contemporaneously posted, on FIU’s
   website infers a conflict of interest on its face. It is very likely that Ms. Elijah has a close
   relationship with the subjects of our allegations: Ms. Carbajal (FIU General Counsel), FIU Law
   professors, and the school as a whole. It is likely that Ms. Elijah lacks neutrality as to Christina’s
   complaint and may exhibit bias in executing her duties. Additionally, while I realize the Florida
   Board of Governors has a limited staff, the assignment of Ms. Elijah to “investigate” my client’s
   complaint, unfortunately, appears consistent with our allegations of lack of impartial and fair
   treatment of a student by FIU School of Law, and now, the Florida University system. Finally,
   proper ethics would require that Ms. Elijah disclose all of these potential conflicts of interest at
   the time of her first communication. The burden fell on the student to uncover the conflict of
   interest on her own. We allege that if Ms. Elijah is not removed from the handling of Christina’s
   complaint, any investigation, processing or decision-making by the Board of Governors becomes
   tainted and lacks credibility.

                  We, respectfully, request that Ms. Elijah recuse herself from any involvement in
   processing, investigating or decision-making of Christina’s complaint. Furthermore, we request

                                                 Page 1 of 2
Case 1:20-cv-22942-KMM Document 10-2 Entered on FLSD Docket 07/31/2020 Page 8 of 52



   that any other employees and/or board members that have a connection to any of the parties
   described in the complaint recuse themselves as well.

          Please advise me, in writing, of your intent to remove Ms. Elijah by 5:00 pm, December
   15, 2017. Thank you for your prompt attention.

   Sincerely,




   DIANA MCLAUGHLIN, M.D., M.B.A., Esq.
   Florida Bar Number: 84479
   2336 Immokalee Road
   Naples, FL 34110
   Phone: (239) 229-8481
   Fax: (239) 449-3397
   Email: drdiana@dianamclaughlin.com

   Cc: Iris A. Elijah




                                              Page 2 of 2
Case 1:20-cv-22942-KMM Document 10-2 Entered on FLSD Docket 07/31/2020 Page 9 of 52




                        EXHIBIT 17
Case 1:20-cv-22942-KMM Document 10-2 Entered on FLSD Docket 07/31/2020 Page 10 of 52
Case 1:20-cv-22942-KMM Document 10-2 Entered on FLSD Docket 07/31/2020 Page 11 of 52
Case 1:20-cv-22942-KMM Document 10-2 Entered on FLSD Docket 07/31/2020 Page 12 of 52
Case 1:20-cv-22942-KMM Document 10-2 Entered on FLSD Docket 07/31/2020 Page 13 of 52




                         EXHIBIT 18
Case 1:20-cv-22942-KMM Document 10-2 Entered on FLSD Docket 07/31/2020 Page 14 of 52




   USPS Tracking                                       FAQs  (http://faq.usps.com/?articleId=220900)
                                     ®




                                     Track Another Package          +


                                                                                          Remove   
   Tracking Number: 9510812746297332176520

   Expected Delivery on

   MONDAY

   4      DECEMBER
          2017 
                          by
                          8:00pm 


    Delivered
   December 4, 2017 at 8:27 am
   Delivered, Left with Individual
   WASHINGTON, DC 20202




                                                                                               
      Proof of Delivery


                                                                                               
      Tracking History


      December 4, 2017, 8:27 am
      Delivered, Left with Individual
      WASHINGTON, DC 20202
      Your item was delivered at 8:27 am on December 4, 2017 in WASHINGTON, DC 20202 to
      EDUCATION 20202 R9. The item was signed for by M CHILDS.



      December 3, 2017, 12:06 pm
      Delivery Attempted - No Access to Delivery Location         How can I help you?
      WASHINGTON, DC 20202
Case 1:20-cv-22942-KMM Document 10-2 Entered on FLSD Docket 07/31/2020 Page 15 of 52



     December 3, 2017, 11:13 am
     Arrived at Hub
     WASHINGTON, DC 20018



     December 3, 2017
     In Transit to Next Facility



     December 2, 2017
     In Transit to Next Facility



     December 1, 2017, 12:08 pm
     Arrived at USPS Regional Destination Facility
     WASHINGTON DC DISTRIBUTION CENTER



     December 1, 2017, 9:02 am
     Arrived at USPS Regional Destination Facility
     WASHINGTON DC DISTRIBUTION CENTER



     December 1, 2017, 6:27 am
     Departed USPS Regional Facility
     WASHINGTON DC NETWORK DISTRIBUTION CENTER



     November 30, 2017, 9:38 pm
     Arrived at USPS Regional Destination Facility
     WASHINGTON DC NETWORK DISTRIBUTION CENTER



     November 30, 2017, 1:19 pm
     Arrived at USPS Facility
     HYATTSVILLE, MD 20785



     November 30, 2017
     In Transit to Next Facility



     November 29, 2017, 10:32 am                     How can I help you?
     Departed USPS Regional Facility
     YBOR CITY FL DISTRIBUTION CENTER
Case 1:20-cv-22942-KMM Document 10-2 Entered on FLSD Docket 07/31/2020 Page 16 of 52



     November 29, 2017
     In Transit to Next Facility



     November 28, 2017, 10:24 pm
     Arrived at USPS Regional Origin Facility
     YBOR CITY FL DISTRIBUTION CENTER



     November 28, 2017, 2:35 pm
     USPS in possession of item
     NAPLES, FL 34108




                                                                                      
     Product Information



                                                See Less   




                        Can’t find what you’re looking for?
                 Go to our FAQs section to find answers to your tracking questions.


                            FAQs (http://faq.usps.com/?articleId=220900)




                                                               How can I help you?
Case 1:20-cv-22942-KMM Document 10-2 Entered on FLSD Docket 07/31/2020 Page 17 of 52




            The easiest tracking number is the one you don't have to know.

   With Informed Delivery®, you never have to type in another tracking number. Sign up to:

   • See images* of incoming mail.

   • Automatically track the packages you're expecting.

   • Set up email and text alerts so you don't need to enter tracking numbers.

   • Enter USPS Delivery Instructions™ for your mail carrier.



                                            Sign Up

                              (https://reg.usps.com/entreg/RegistrationAction_input?
   *NOTE: Black and white (grayscale) images show the outside, front of letter-sized
                              app=UspsTools&appURL=https%3A%2F%2Ftools.usps.com%2Fgo%2F
   envelopes and mailpieces that are processed through USPS automated equipment.

   (https://www.usps.com/)




                                                                How can I help you?
Case 1:20-cv-22942-KMM Document 10-2 Entered on FLSD Docket 07/31/2020 Page 18 of 52


   HELPFUL LINKS                   ON ABOUT.USPS.COM                OTHER USPS SITES                 LEGAL INFORMATION
   Contact Us                      About USPS Home                  Business Customer Gateway        Privacy Policy

   (https://www.usps.com/help/welcome.htm)
                                  (http://about.usps.com/)          (https://gateway.usps.com/)      (http://about.usps.com/who-we-

   Site Index                      Newsroom                         Postal Inspectors                are/privacy-policy/privacy-

   (https://www.usps.com/globals/site-
                                   (http://about.usps.com/news/welcome.htm)
                                                                   (https://postalinspectors.uspis.gov/)
                                                                                                     policy-highlights.htm)

   index.htm)                      USPS Service Updates             Inspector General                Terms of Use

   FAQs (http://faq.usps.com/)     (http://about.usps.com/news/service-
                                                                   (http://www.uspsoig.gov/)         (http://about.usps.com/termsofuse.htm)

                                   alerts/welcome.htm)              Postal Explorer                  FOIA

                                   Forms & Publications             (http://pe.usps.gov/)            (http://about.usps.com/who-we-

                                   (http://about.usps.com/forms-    National Postal Museum           are/foia/welcome.htm)

                                   publications/welcome.htm)        (http://www.postalmuseum.si.edu/)
                                                                                                   No FEAR Act EEO Data

                                   Government Services              Resources for Developers         (http://about.usps.com/who-we-

                                   (https://www.usps.com/gov-       (https://www.usps.com/webtools/welcome.htm)
                                                                                                   are/no-fear-act/welcome.htm)

                                   services/gov-services.htm)

                                   Careers

                                   (http://about.usps.com/careers/welcome.htm)



   Copyright © 2018 USPS. All Rights Reserved.




                (https://www.facebook.com/USPS?rf=108501355848630)


                (https://twitter.com/usps)


                (http://www.pinterest.com/uspsstamps/)


                (https://www.youtube.com/usps)




                                                                                        How can I help you?
Case 1:20-cv-22942-KMM Document 10-2 Entered on FLSD Docket 07/31/2020 Page 19 of 52




                         EXHIBIT 19
Case 1:20-cv-22942-KMM Document 10-2 Entered on FLSD Docket 07/31/2020 Page 20 of 52
Case 1:20-cv-22942-KMM Document 10-2 Entered on FLSD Docket 07/31/2020 Page 21 of 52
Case 1:20-cv-22942-KMM Document 10-2 Entered on FLSD Docket 07/31/2020 Page 22 of 52
Case 1:20-cv-22942-KMM Document 10-2 Entered on FLSD Docket 07/31/2020 Page 23 of 52
Case 1:20-cv-22942-KMM Document 10-2 Entered on FLSD Docket 07/31/2020 Page 24 of 52
Case 1:20-cv-22942-KMM Document 10-2 Entered on FLSD Docket 07/31/2020 Page 25 of 52
Case 1:20-cv-22942-KMM Document 10-2 Entered on FLSD Docket 07/31/2020 Page 26 of 52
Case 1:20-cv-22942-KMM Document 10-2 Entered on FLSD Docket 07/31/2020 Page 27 of 52
Case 1:20-cv-22942-KMM Document 10-2 Entered on FLSD Docket 07/31/2020 Page 28 of 52




                         EXHIBIT 20
Case 1:20-cv-22942-KMM Document 10-2 Entered on FLSD Docket 07/31/2020 Page 29 of 52
Case 1:20-cv-22942-KMM Document 10-2 Entered on FLSD Docket 07/31/2020 Page 30 of 52
Case 1:20-cv-22942-KMM Document 10-2 Entered on FLSD Docket 07/31/2020 Page 31 of 52




                         EXHIBIT 21
Case 1:20-cv-22942-KMM Document 10-2 Entered on FLSD Docket 07/31/2020 Page 32 of 52
Case 1:20-cv-22942-KMM Document 10-2 Entered on FLSD Docket 07/31/2020 Page 33 of 52
Case 1:20-cv-22942-KMM Document 10-2 Entered on FLSD Docket 07/31/2020 Page 34 of 52




                         EXHIBIT 22
Case 1:20-cv-22942-KMM Document 10-2 Entered on FLSD Docket 07/31/2020 Page 35 of 52
Case 1:20-cv-22942-KMM Document 10-2 Entered on FLSD Docket 07/31/2020 Page 36 of 52
Case 1:20-cv-22942-KMM Document 10-2 Entered on FLSD Docket 07/31/2020 Page 37 of 52
Case 1:20-cv-22942-KMM Document 10-2 Entered on FLSD Docket 07/31/2020 Page 38 of 52




                         EXHIBIT 23
Case 1:20-cv-22942-KMM Document 10-2 Entered on FLSD Docket 07/31/2020 Page 39 of 52
Case 1:20-cv-22942-KMM Document 10-2 Entered on FLSD Docket 07/31/2020 Page 40 of 52
Case 1:20-cv-22942-KMM Document 10-2 Entered on FLSD Docket 07/31/2020 Page 41 of 52
Case 1:20-cv-22942-KMM Document 10-2 Entered on FLSD Docket 07/31/2020 Page 42 of 52




                         EXHIBIT 24
Case 1:20-cv-22942-KMM Document 10-2 Entered on FLSD Docket 07/31/2020 Page 43 of 52



 RE: FPCO Complaint 18-0184; FPCO Complaint 2067

  Diana McLaughlin <drdiana@christyforcongress.com>
  Tue 11/27/2018 10:22 AM


 To:Hawes,   Michael <Michael.Hawes@ed.gov>;

 Cc:FERPA.Complaints@ed.gov   <FERPA.Complaints@ed.gov>;




 Dear Mr. Hawes,
   I'm following up on the status of the above-referenced complaint. Has the FPCO made a
 determination on Ms. McLaughlin’s complaint and if not, when do you anticipate making a
 determination? Additionally, has the FPCO received any further information or communications from
 FIU?
 Thank you for your consideration in advance.
 Diana McLaughlin, M.D., M.B.A., Esq.
 Attorney for Christina McLaughlin
 (239) 229-8481




 From: Hawes, Michael< Michael.Hawes@ed.gov>
 Sent: Tuesday, November 20, 2018 2:00 PM
 To: Diana McLaughlin
 Subject: RE: FPCO Complaint 18-0184; FPCO Complaint 2067

 Ms. McLaughlin,

 I was just speaking with one of my caseworkers about your complaint. We are nearing completion, and expect
 to have a response to you shortly.

 ____________________________________
 Michael B. Hawes
 Director of Student Privacy Policy, and
 Acting Director, Family Policy Compliance Office
 Office of the Chief Privacy Officer
 U.S. Department of Education
Case 1:20-cv-22942-KMM Document 10-2 Entered on FLSD Docket 07/31/2020 Page 44 of 52


 202.453.7017
 michael.hawes@ed.gov


 From: Diana McLaughlin [mailto:dianamclaughlin@dianamclaughlin.com]
 Sent: Wednesday, November 21, 2018 1:50 AM
 To: Hawes, Michael
 Cc: FERPA.Complaints
 Subject: FPCO Complaint 18-0184; FPCO Complaint 2067

 Dear Mr. Hawes,


 We spoke on November 1, 2018 regarding the above-referenced complaint. You apologized for the
 delays in handling this complaint and indicated you expected a finding on this case in approximately
 two weeks. Obviously, we are at the three week date and we have yet to hear anything. Please
 provide me with a status as soon as possible.


 Sincerely,


 Diana McLaughlin, M.D., M.B.A., Esq.
 Attorney for Christina McLaughlin
 Florida Bar Number 84479
Case 1:20-cv-22942-KMM Document 10-2 Entered on FLSD Docket 07/31/2020 Page 45 of 52




                         EXHIBIT 25
Case 1:20-cv-22942-KMM Document 10-2 Entered on FLSD Docket 07/31/2020 Page 46 of 52



 RE: FPCO Complaint 18-0184; FPCO Complaint 2067

  Hawes, Michael <Michael.Hawes@ed.gov>
  Wed 4/24/2019 2:52 PM


 To:Diana   McLaughlin <dianamclaughlin@dianamclaughlin.com>;



 Dr. McLaughlin,

 Please forgive the tardiness of my reply to your email, I was out of the office Monday and Tuesday.

 Your daughter’s investigation is still under review by our General Counsel’s office, but I did receive word this
 morning that there has been movement on the case. I will let you know as soon as we are able to issue the
 findings letter.

 -Michael
 ______________________________________________
 Michael B. Hawes
 Director, Student Privacy Policy Office
 Office of Planning, Evaluation, and Policy Development
 U.S. Department of Education
 Michael.Hawes@ed.gov

 From: Diana McLaughlin <dianamclaughlin@dianamclaughlin.com>
 Sent: Monday, April 22, 2019 10:18 AM
 To: Hawes, Michael <Michael.Hawes@ed.gov>
 Subject: RE: FPCO Complaint 18-0184; FPCO Complaint 2067


 Dear Mr. Hawes,



 Would you please update me on the status of this investigation?



 Diana McLaughlin, M.D., Esq.




 From: Hawes, Michael <Michael.Hawes@ed.gov>
 Sent: Friday, March 22, 2019 3:31 PM
Case 1:20-cv-22942-KMM Document 10-2 Entered on FLSD Docket 07/31/2020 Page 47 of 52


 To: Diana McLaughlin
 Subject: RE: FPCO Complaint 18-0184; FPCO Complaint 2067

 Dr. McLaughlin,

 I apologize for the delay, but we are still working through some issues regarding your daughter’s case with our
 General Counsel’s office. I hope to have more news soon.

 -Michael
 ________________________________________
 Michael Brewster Hawes
 Director, Student Privacy Policy Office
 Office of Planning, Evaluation, and Policy Development
 U.S. Department of Education
 202.453.7017
 michael.hawes@ed.gov

 From: Diana McLaughlin [mailto:dianamclaughlin@dianamclaughlin.com]
 Sent: Friday, March 22, 2019 3:28 PM
 To: Hawes, Michael
 Subject: RE: FPCO Complaint 18-0184; FPCO Complaint 2067



 Dear Mr. Hawes,




 Would you please update me on the status of this investigation?




 Diana McLaughlin, M.D., Esq.



 From: Hawes, Michael <Michael.Hawes@ed.gov>
 Sent: Tuesday, January 8, 2019 10:28 AM
 To: Diana McLaughlin
 Subject: RE: FPCO Complaint 18-0184; FPCO Complaint 2067

 Dr. McLaughlin,

 Yes, I will call you at 4PM (Eastern) tomorrow afternoon.

 ____________________________________
 Michael B. Hawes
Case 1:20-cv-22942-KMM Document 10-2 Entered on FLSD Docket 07/31/2020 Page 48 of 52


 Director, Student Privacy Policy Office
 Office of Planning, Evaluation, and Policy Development
 U.S. Department of Education
 202.453.7017
 michael.hawes@ed.gov

 From: Diana McLaughlin [mailto:dianamclaughlin@dianamclaughlin.com]
 Sent: Tuesday, January 08, 2019 10:18 AM
 To: Hawes, Michael
 Subject: RE: FPCO Complaint 18-0184; FPCO Complaint 2067



 Good morning Mr. Hawes. Just confirming if we still plan to speak tomorrow afternoon at 4:00
 pm. Please let me know.




 Thanks,




 Diana




 From: Hawes, Michael <Michael.Hawes@ed.gov>
 Sent: Thursday, January 3, 2019 7:01 AM
 To: Diana McLaughlin
 Subject: Re: FPCO Complaint 18-0184; FPCO Complaint 2067

 Dr. McLaughlin,


 Yes, I was able to find the document. Thanks.

 Sent from my iPad
 __________________________________________________
 Michael Brewster Hawes
 Director of Student Privacy Policy, and
 Acting Director, Family Policy Compliance Office
 Office of the Chief Privacy Officer
 U.S. Department of Education
 202.453.7017
 michael.hawes@ed.gov
Case 1:20-cv-22942-KMM Document 10-2 Entered on FLSD Docket 07/31/2020 Page 49 of 52



 On Jan 2, 2019, at 9:28 PM, Diana McLaughlin <dianamclaughlin@dianamclaughlin.com> wrote:

      Dear Mr. Hawes,




      Happy New Year. I wanted to follow up on our conversation last week. Were you
      able to locate the FIU Academic Policies and Regulations? If you have not, please let
      me know and I will forward you another copy.




      Thank you for your consideration.




      Diana McLaughlin, M.D., Esq.
Case 1:20-cv-22942-KMM Document 10-2 Entered on FLSD Docket 07/31/2020 Page 50 of 52




                         EXHIBIT 26
Case 1:20-cv-22942-KMM Document 10-2 Entered on FLSD Docket 07/31/2020 Page 51 of 52
Case 1:20-cv-22942-KMM Document 10-2 Entered on FLSD Docket 07/31/2020 Page 52 of 52
